Prospectus Supplement March 21, 2017 Putnam International Capital Opportunities Fund Prospectus dated December 30, 2016 Effective March 31, 2017, the sub-section Your fund's management in the section Fund summary is replaced in its entirety with the following: Investment advisor Putnam Investment Management, LLC Portfolio managers Karan Sodhi, Portfolio Manager, portfolio manager of the fund since 2017 Spencer Morgan, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Andrew Yoon, Portfolio Manager, Analyst, portfolio manager of the fund since 2017 Sub-advisor Putnam Investments Limited* * Though the investment advisor has retained the services of Putnam Investments Limited (PIL), PIL does not currently manage any assets of the fund. Effective March 31, 2017, the following replaces similar disclosure in the sub-section The fund’s investment manager – Portfolio managers in the section Who oversees and manages the fund? : • Portfolio managers. The officers of Putnam Management identified below are primarily responsible for the day-to-day management of the fund’s portfolio. Portfolio Joined Employer Positions over past five years managers fund Karan Sodhi 2017 Putnam Management Portfolio Manager 2010 – Present Previously, Analyst Spencer Morgan 2017 Putnam Management Portfolio Manager, Analyst 2010 – Present Previously, Analyst and Investment Associate Andrew Yoon 2017 Putnam Management Portfolio Manager, Analyst 2011 – Present Previously, Analyst, Equity Associate and Investment Associate The SAI provides information about these individuals’ compensation, other accounts managed by these individuals and these individuals’ ownership of securities in the fund. 306088 - 3/17
